                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


JESSE JAMES NELSON,

          Petitioner,

v.                                   Civil Action No. 2:18-cv-00970

PATRICK A. MIRANDY,
Superintendent, St. Mary’s
Correctional Center,

          Respondent.


                   MEMORANDUM OPINION AND ORDER



          The court having received the Proposed Findings and

Recommendations of United States Magistrate Judge Cheryl A. Eifert,

entered on September 5, 2018; and the magistrate judge having

recommended that the court dismiss this matter; deny the Petition

for a Writ of Habeas Corpus; and deny as moot the petitioner’s

Application to Proceed Without Prepayment of Fees and Costs; and no

objection having been filed to the Proposed Findings and

Recommendations, it is ORDERED that the findings made in the Proposed

Findings and Recommendations of the magistrate judge be, and they

hereby are, adopted by the court and incorporated herein.


          It is, therefore, ORDERED that the petitioner’s complaint

be, and it hereby is, dismissed.
         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.



                                   DATED: November 19, 2018
